Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS, filed February 24, 2021, has been considered.
	Claims 1-5, filed February 24, 2021, are examined on the merits.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea i.e. software per se, without significantly more. The claim(s) recite(s) “data linkage system…” wherein the system without any structural elements that would preclude the claimed invention from the software per se embodiment.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. 

Provisional Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of copending Application No. 17183516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because an embodiment of the claimed invention in the reference application is directed to the instant claimed invention.
Instant Application No. 17183501
Application No. 17183516 (reference application)
1. A data linkage system, comprising:

a data collection system that collects structured data held by an information system, and

a data storage system that stores the structured data held by a plurality of the information systems and collected by the data collection system, wherein

the data storage system includes a data conversion system that converts the structured data collected by the data collection system, and

the data collection system divides the structured data of the same transaction into specific units of processing and instructs start of parallel processing by the data conversion system.
1. A data linkage system, comprising:

a data collection system that collects at least either one of structured data and unstructured data held by an information system as a file, and

a data storage system that stores the data held by a plurality of the information systems and collected by the data collection system, wherein

the data storage system includes a data conversion system that converts the data collected by the data collection system, and

the data collection system divides the data of the same transaction into specific units of processing and instructs a start of parallel processing by the data conversion system.
2. The data linkage system according to claim 1, wherein the data collection system instructs parallel processing by the data conversion system when an amount of structured data passed to a subsequent processing per specific unit time exceeds a specific amount.
2. The data linkage system according to claim 1, wherein the data collection system instructs parallel processing by the data conversion system when a number of the files passed to a subsequent processing per specific unit time exceeds a specific number.
3. The data linkage system according to claim 1, wherein the data collection system instructs scale-out of the data conversion system when an amount of structured data passed to a subsequent processing per specific unit time exceeds a specific amount. 
3. The data linkage system according to claim 1, wherein the data collection system instructs scale-out of the data conversion system when a number of the files passed to a subsequent processing per specific unit time exceeds a specific number.
4, The data linkage system according to claim 1, wherein the specific unit of processing is a specific number of tables in structured data.
4. The data linkage system according to claim 1, wherein the specific processing unit is a specific number of the files.
5. A data collection system of a data linkage system, comprising:
a data collection system that collects structured data held by an information system, and
a data storage system that stores the structured data collected by the data collection system and held by a plurality of the information systems, wherein the data collection system includes a data conversion system that converts the structured data collected by the data collection system, and the data collection system divides the structured data of the same transaction into specific units of processing and an instructs start of parallel processing by the data conversion system.
5. A data collection system of a data linkage system comprises:
a data collection system that collects at least either one of structured data and unstructured data held by an information system as a file, and
a data storage system that stores the data held by a plurality of the information systems and collected by the data collection system, wherein
the data storage system includes a data conversion system that converts the data collected by the data collection system, and
the data collection system divides the data of the same transaction into specific units of processing and instructs a start of parallel processing by the data conversion system.


BASIS FOR NONSTATUTORY DOUBLE PATENTING REJECTION
The instant claims are directed to a data collection system that collects structured data held by an information system while the claims from reference application are directed to a data collection system that collects at least either one of structured data and unstructured data held by an information system as a file.  The instant claims are directed to one of two embodiments of the referenced claims.  Therefore, it would have been obvious to one of ordinary skill in the at the time of filing of the claimed invention to practice the claimed invention as embodied in the reference claims to achieve the same expected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsui (US Pre-Grant Publication 2008/0059398 A1).
For the instant rejection, the limitation of “structured data” has been attributed with the ordinary and customary meaning of “Structured data is highly specific and is stored in a predefined format, where unstructured data is a conglomeration of many varied types of data that are stored in their native formats.”
Claim 1, Tsutsui teaches a data linkage system, comprising: 
	a data collection system that collects structured data held by an information system (Tsutsui: ¶0067 – format data, i.e. structured data, is acquired by the data transfer system, i.e. “data collection system”), and 
	a data storage system that stores the structured data held by a plurality of the information systems and collected by the data collection system, wherein the data storage system includes a data conversion system that converts the structured data collected by the data collection system (Tsutsui: fig. 1 PC 10, i.e. “data storage system” includes format converter, i.e. “data conversion system”, as well as storage 12), and 
	the data collection system divides the structured data of the same transaction into specific units of processing and instructs start of parallel processing by the data conversion system (Tsutsui: [0053], e.g. high speed processing is implemented by dividing a code sequence into predetermined units of processing and by performing format conversions in parallel, and [0054], e.g. the control unit 72 divides a code sequence 200 into units of processing having a predetermined size and allocates each unit of processing to each of a plurality of sub-processing units 70a, 70b, . . . 70n. A plurality of sub-processing units 70a, 70b, . . . 70n perform conversion processing in parallel).
Claim 4, Tsutsui discloses the specific unit of processing is a specific number of tables in structured data ([0036], e.g.  the format acquisition unit 24 can recognize the supported file format of the destination apparatus by referring to a table stored in the memory 20. The table associates identification information of a destination apparatus with the file format supported by the apparatus).
Claim 5, Tsutsui discloses the data collection system as cited above.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui (US Pre-Grant Publication 2008/0059398 A1), as applied to claims 1, 4, and 5 above, in further view of Chepa et al. (Chepa hereafter, US Patent No. 9,852,139 B1).

Claim 2, Tsutsui teaches the data linkage system according to claim 1.  However, Tsutsui does not fully and explicitly teach wherein the data collection system instructs parallel processing by the data conversion system when a number of the files passed to a subsequent processing per specific unit time exceeds a specific amount.  
	Chepa teaches a system wherein a data collection system instructs parallel processing by a data conversion system when a number of files passed to a subsequent processing per specific unit time exceeds a specific amount. (Chepa: col. 7, ll. 41-48 – number of files above a threshold causes partitioning, i.e. “parallel processing”. See above citations directed to conversion.)  
Chepa discloses partitioning the directory and typically has the effect of improving performance because the structure of the single directory is no longer a bottleneck (column 2, lines 4-7).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Chepa to improve the performance of the system disclosed by Tsutsui.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the file number parallel processing threshold of Chepa into the data conversion system of Tsutsui by programming the instructions of Tsutsui (Tsutsui: ¶0043) to perform parallel processing based upon a specific file number threshold being exceeded, as taught by Chepa. Both systems are directed to parallel processing and system efficiency (Tsutsui: ¶0066; Chepa: col. 2, ll. 1-10). An advantage obtained through performing parallel processing based upon a specific file number threshold being exceeded would have been desirable to implement in the data conversion system of Tsutsui. In particular, the motivation to combine the Tsutsui and Chepa references would have been to perform partitioning adaptively and when advantageous with regard to specific system conditions. (Chepa: col. 2, ll. 1-10)

Claim 3, Tsutsui teaches the data linkage system according to claim 1.  However, Tsutsui does not fully and explicitly teach wherein the data collection system instructs scale-out of the data conversion system when a number of the files passed to a subsequent processing per specific unit time exceeds a specific amount.  
	Chepa teaches a system wherein data collection system instructs scale-out of a data conversion system when a number of the files passed to a subsequent processing per specific unit time exceeds a specific amount. (Chepa: col. 7, ll. 41-48 – number of files above a threshold causes partitioning, i.e. “parallel processing”. See above citations directed to conversion.)
	Examiner notes that the statement of motivation to combine set forth in support of the rejection grounds of dependent claim 2 are likewise applicable to the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pre-Grant Publications 20070177180, 2014/0214763 and US Patent No. 9,684,671 to Yamada, Haas and Dorin respectively, all for parallel processing of data in a conversion system.  Khan et al. discloses context object linking structured and unstructured data.  Bae et al. discloses a method for parallel structured communication system.
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152